[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-15314                  ELEVENTH CIRCUIT
                                                                 JUNE 25, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                  D. C. Docket No. 97-00028-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

LENTHIUS D. THOMAS,
a.k.a. Daws,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 25, 2009)

Before DUBINA, Chief Judge, TJOFLAT and BARKETT, Circuit Judges.

PER CURIAM:

     Lenthius D. Thomas, proceeding pro se, appeals the district court’s denial of
his motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2). Thomas’s

§ 3582(c)(2) motion was based on Amendment 706 to the Sentencing Guidelines,

which reduced the base offense levels applicable to crack cocaine offenses. On

appeal, Thomas, whose guideline range was determined based on his status as a

career offender under U.S.S.G. § 4B1.1, argues that the district court erred in

finding that he was not eligible for relief under § 3582(c)(2) and Amendment 706

because he was sentenced as a career offender. In addition, he contends that the

district court should have reduced his sentence in light of the Supreme Court’s

decisions in: (1) United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160
L. Ed. 2d 621 (2005); (2) Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348,

147 L. Ed. 2d 435 (2000); and (3) Kimbrough v. United States, 552 U.S. ___, 128
S. Ct. 558, 169 L. Ed. 2d 481 (2007).

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d
983, 984 (11th Cir. 2008). A district court may modify a term of imprisonment in

the case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that subsequently has been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with applicable policy statements issued by the Sentencing



                                          2
Commission.” Id. A sentence modification is not consistent with the

Commission’s policy statements where an amendment “does not have the effect of

lowering the defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

      Thomas’s arguments are foreclosed by precedent. Thomas was not eligible

for a sentence reduction under § 3582(c)(2) because his guideline range was based

on his status as a career offender under § 4B1.1. See United States v. Moore, 541
F.3d 1323, 1330 (11th Cir. 2008) (holding that, where a defendant’s base offense

level is calculated under the career-offender provision in § 4B1.1, rather than the

drug quantity table in U.S.S.G. § 2D1.1(c), Amendment 706 does not operate to

lower the defendant’s guideline range, and, therefore, the defendant is not eligible

for a sentence modification under § 3582(c)(2)), cert denied, McFadden v. United

States, 129 S. Ct. 965 (2009), and cert. denied, 129 S. Ct. 1601 (2009); U.S.S.G.

§ 1B1.10(a)(2)(B). Furthermore, Thomas cannot show that Booker or its progeny

or the advisory nature of the Guidelines made him eligible for a sentence reduction.

See United States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008) (rejecting the

defendant’s argument that Booker effectively lowered his guideline range by

making it advisory and reiterating that Booker, standing alone, does not render a

defendant eligible for a sentence reduction), cert. denied, 129 S. Ct. 1657 (2009).

To the extent that Thomas argues that his original sentence was imposed in



                                          3
violation of Apprendi and that the district court should have considered the crack-

powder sentencing disparity pursuant to Kimbrough, the district court properly

declined to address these arguments because they were outside the scope of his

§ 3582(c)(2) proceeding. See United States v. Bravo, 203 F.3d 778, 781 (11th Cir.

2000) (noting that, in § 3582(c)(2) proceedings, “all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing”).

      Thus, the district court did not err in denying Thomas’s § 3582(c)(2) motion,

and, accordingly, we affirm.

      AFFIRMED.




                                          4